FILED
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                             MAR 10 2011
                                                                                  Clerk, U.S. District & Bankruptcy
                                                                                 Courts for the District of Columbia
                                                   )
    HECTOR ERNESTO HERNANDEZ,                      )
                                                   )
                           Plaintiff,              )
                                                   )
           v.                                      )       Civil Action No.     11 ."I,51{)
                                                                                   ' t.
                                                   )
    ERIC HOLDER,                                   )
    United States Attorney General,                )
                                                   )
                           Defendant.              )
    --------------------------)

                                        MEMORANDUM OPINION

            This matter is before the Court on plaintiff s application to proceed in forma pauperis

    and pro se complaint. The application will be granted, and the complaint will be dismissed.

           Plaintiff alleges that he "was falsely arrest [ed] by the border patrol" on July 18,2009, and

    that he remains in custody "because of perjured testimony given by the agents." Compl. at 5. He

    further alleges that "[a]t no time during [his] arrest [were his] Miranda rights read to [him]," in

    violation of his constitutional rights. Id. He demands "actual compensate [sic] for false

    imprisonment and mental and emotional stress [i]n the amount of 3 million dollars." Id.

            Because plaintiffs claims go to the fact of his incarceration, he cannot recover damages

    in this civil rights action without showing that his confinement has been invalidated by

    "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

    state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of

    habeas corpus." Heckv. Humphrey, 512 U.S. 477, 486-87 (1994); accord White v. Bowie, 194

    F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite.




N                                                                                                                      :5
       This action will be dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1)

because the complaint fails to state a claim upon which relief can granted. An Order is issued

separately.